NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAWRENCE E. THOMPSON,
Claimcmt-Appel.lant,
v. _
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,   1
Respondent-Appellee. .
2011-7015
Appea1 from the United StateS C0urt of App`eals for
VeteranS C1ain1s in case no. 07-2103, Judge Willia1n A.
M0orman.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves without op-
position to stay the briefing schedule in this appeal pend-
ing the United States Supre1ne C0urt’s final disposition of
Henders0n v. Shin,seki, 2010 WL 752370 (U.S. June 28,
2010).

THoMPs0N v. DvA 2
Up0n consideration thereof
lT IS ORDERED THATI
The motion to stay the briefing schedule pending the
Supreme Court’s final disposition of Henderson is granted
The Secretary is directed to inform this court, within 14
days of the Supreme Court's final disposition of Hen,der-
s0n, concerning how he believes that this appeal should
proceed The appellant may also respond within that
time
FoR THE CoURT
3 __ .
959 22 3m /S/ Jan Horbaly '
Date J an Horbaly ' w
Clerk '
cc: Lawrence E. Thompson
Scott D. Austin, Esq. F""ED
U.S. C0
320 mE¥EE€EAt°&Ett?F°“
[JEC 22 2010
JAN H0f'lBALY
CLERK